Lewis, P.,
delivered the opinion of the court.
The plaintiffs claimed under the will' of Arthur Taylor, of whose real estate partition was made, after his death, under decrees of the circuit court of Norfolk, in a suit brought for that purpose. The property now in controversy is a portion of a lot of land conveyed to the testator by John Cowper, in the year 1830, bounded in part by the Elizabeth river, and designated in the partition proceedings as lot number thirty-six. Of that lot so much as was upland was allotted to A. E. and B. O. Poultney, and the boundaries of the part so allotted accurately defined. But in respect to the marsh land on the south and southwest thereof, the commissioners appointed to divide the real estate reported to the court that it was claimed by various persons, and that on account of such conflicting claims they had not included it in their division of the estate, and referred the matter to the court for its action. A decree was thereupon entered appointing Bichard Walke a commissioner to take proof of the title of the several claimants to the land, who proceeded to execute the decree, and along with his report to the court he returned a plat which he had caused to be made of the premises. It was impossible, he reported, to ascertain with strict accuracy all the boundary lines of the land, but that the plat was as accurate as practicable. The court confirmed the report, and appointed special commissioners to sell the land. They afterwards sold, and by deed conveyed it to the grantors of the defendant, Ludlow; and the question now to be determined relates to the scope and effect of that conveyance.
*486The plaintiffs in error insist that the whole of the marsh land attached to lot No. 36 was not conveyed by the deed of the special commissioners, but only so much thereof as is embraced within the the metes and bounds set forth in the deed, and that claiming under the will of Arthur Taylor they are entitled to recover the portion not so conveyed. On the other hand, the defendants in error contend that the deed conveyed the whole. The court below decided in favor of the latter view, and we think correctly.
This is apparent from several considerations. In the first place, the object of the suit in the circuit court was to divide all the real estate of which Arthur Taylor died seized and possessed, and certainly none was left intentionally unallotted.
Then, in construing the deed, it must be considered in connection with the report of Commissioner Walke and the decree confirming it and directing a sale of the land. According to that report it is plain that the commissioner intended to embrace therein all the marsh land which had been conveyed to Taylor by Cowper in 1830. It is equally plain that while the exact boundaries of the land could not be ascertained, yet that in the opinion of the commissioner it extended on the south to low water mark. He said: “ It is with this view of the case that I have caused a survey to be made * * of all that land or marsh embraced within the property formerly belonging to the Taylor estate, and which was assigned in this suit to the heirs of Mrs. Poultney, and the property claimed and held in undivided moieties by W. W. Hall and the estate of E. A. Worrell, the same being a portion of the property formerly claimed by John Gilchrist.” By its decree confirming the report the circuit court adopted the views of Commissioner Walke, and must, therefore, be understood as having directed a sale of all the marsh land conveyed to Taylor by Cowper’s deed. For why should any portion of it have been excepted when the very object of the suit was to divide the whole estate? The land was *487described in tbe decree, not only by tbe metes and bounds set forth on the plat filed by Commissioner Walke, but further as follows: “ The said lot or parcel of land being further described as bounded on the north in part by the said canal and by the aforesaid lot of Richard C. and Arthur E. Poultney, on the east by Duke street, on the south by the land claimed by W. W. Hall and the heirs of R. A. Worrell, and on the west by the aforesaid canal.” And this description is followed in the deed of the special commissioners conveying the property to Walter H. Taylor and others, who in turn conveyed to Ludlow.
Other questions discussed at the bar need not be considered. Our conclusion is that the plaintiffs have failed to show title in themselves to the land claimed in the declaration, and that the judgment of the court below must therefore be affirmed.
Judgment affirmed.